Title: To James Madison from James Simpson, 26 April 1808
From: Simpson, James
To: Madison, James



No. 139.
Sir
Tangier 26th. April 1808.

You will ’ere this can reach, Know of the French Army approaching the opposite Coast of Spain.  Their Enemies have induced Mulley Soliman to believe that his Country is in danger.
The Camp before Ceuta which has long been permanent, tho’ composed of but a few Troops, is about to be considerably reinforced.
His Majesty arrived a few days ago at Fez from Morocco.  Report says he will soon be at Alcassar the greater, about two days from hence, with a powerful, or rather numerous Army.
Supplies of Shot, Shells small Arms and other Ordnance Stores are now landing here from Gibraltar.  The English have got possession of a Detached Rock or small Barren Island in the Straits near Apes Hill, called by the Spaniards Ysla peregal, on which they are erecting Batteries.  The French and Spanish Consuls have sent on their Remonstrances against this measure to His Majesty, on which we anxiously wait his ultimate decision.  The post, insignificant as it is, would no doubt materialy assist in interupting the intercourse between Spain & Ceuta.  Mulley Soliman appears to have listened to the mentioned surmises or intimation, perhaps too readily.  The English appear  to have the sway, and that the Emperour looks up to them for the protection of this Country against such hostile views as France may entertain against him.
Their Cruizing Vessels in the Straits have of late in a great degree blockaded this Port and for some days have laid aside all appearance of attention to the Neutrality of the Coast.
It is to be expected Mulley Soliman must soon either sanction this system or put a stop to it.  In the first case I should suppose, France and Spain would not delay Retaliating.  Altho’ England may now with its superior Naval force guard the Coast from any Invasion, were such intended, Mulley Solimans present conduct may at a future day draw very serious consequences on this Country.  Hitherto during the Desolating Wars in Europe, we have enjoyed a repose in this part of the World, but the scourge seems now to approach us.
I received with great concern Mr. Lears late intimation of probable fresh danger from Algerine Cruizers.  A Ship Polacra of 12 Guns under that Flag, was lately here and passed to the Westward on the 18th. this Month.  Five more American Ships have arrived here from England, within these few days, chartered to return with Cargoes from Spain.  They all wait here to learn farther intelligence from Coll Lear.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

